REGISTRATION RIGHTS AGREEMENT

 







--------------------------------------------------------------------------------
















TABLE OF CONTENTS

Page

1.

Definitions.

1

2.

Registration Rights.

3

2.1.

Request for Registration.

3

2.2.

Company Registration.

5

2.3.

Obligations of the Company.

5

2.4.

Furnish Information.

7

2.5.

Expenses of Demand Registration.

6

2.6.

Expenses of Company Registration.

6

2.7.

Underwriting Requirements.

7

2.8.

Delay of Registration.

7

2.9.

Indemnification.

7

2.10.

Reports Under Exchange Act.

9

2.11.

Form S-3 Registration.

10

2.12.

Assignment of Registration Rights.

11

2.13.

Limitations on Subsequent Registration Rights.

11

2.14.

Termination of Registration Rights.

12

3.

Miscellaneous.

12

3.1.

Transfer, Successors and Assigns.

12

3.2.

Governing Law.

12

3.3.

Counterparts.

12

3.4.

Titles and Subtitles.

12

3.5.

Notices.

12

3.6.

Costs and Enforcement.

13

3.7.

Amendments and Waivers.

13

3.8.

Severability.

13

3.9.

Aggregation of Stock.

13

3.10.

Entire Agreement.

13

3.12.

Transfers of Rights.

13

3.13.

Delays or Omissions.

14




Schedule A

-

Schedule of Holders














--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April __, 2008, by
and among Angstrom Technologies Corp., a Nevada corporation, with headquarters
located at 25 Drydock Avenue, 7th Floor, Boston, MA 02210 (the “Company”), and
the undersigned buyers (each, a “Holder,” and collectively, the “Holders”).

WHEREAS:

A.

In connection with the Agreement and Plan of Merger dated as of March 27, 2008
by and among Angstrom Technologies, Inc., a Delaware corporation (“AMI”), the
Company and Angstrom Acquisition Corp., a Delaware corporation (the “Merger
Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Merger Agreement, to issue and sell to each Buyer
shares of the Company’s common stock (the “Common Stock”).

B.

In accordance with the terms of the Merger Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

DEFINITIONS.

For purposes of this Agreement:

The term “Affiliate” shall mean with respect to any individual, corporation,
partnership, association, trust, or any other entity (in each case, a “Person”),
any Person which, directly or indirectly, controls, is controlled by or is under
common control with such Person, including, without limitation any general
partner, officer or director of such Person and any venture capital fund now or
hereafter existing which is controlled by or under common control with one or
more general partners or shares the same management company with such Person.

The term “Closing Date” shall have the meaning set forth in the Merger
Agreement.

The term “Common Stock” shall mean shares of the Company’s common stock, par
value $0.001 per share.

The term “Effective Date” shall have the meaning set forth in Section 2.1(a).

The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

The term “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.











--------------------------------------------------------------------------------







The term “GAAP” shall mean generally accepted accounting principles.

The Term “Immediate Family Member” shall mean a child , stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a person referred to herein.

The term “Initiating Holders” means, collectively, any Holders who properly
initiate a registration request under this Agreement.

The term “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

The term “Registrable Securities” means (i) the Common Stock and (ii) any shares
of capital stock of the Company issued or issuable in respect of the Common
Stock as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise.  

The term “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of Common Stock outstanding which are,
and the number of shares of Common Stock issuable pursuant to then exercisable
or convertible securities which are, Registrable Securities.

The term “SEC” means the Securities and Exchange Commission.

The term “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

The term “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the
Securities Act.

The term “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

The term “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

The term “Violation” means losses, claims, damages, or liabilities (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations:  (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by any other party hereto, of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law.

REGISTRATION RIGHTS.

The Company covenants and agrees as follows:

Request for Registration.





2







--------------------------------------------------------------------------------







If the Company shall receive at any time after the second anniversary of the
Closing Date (the “Effective Date”), a written request from the Holders of
fifty-one percent (51%) of the Registrable Securities then outstanding that the
Company file a registration statement under the Securities Act covering the
registration of at least one hundred percent (100%) of the Registrable
Securities then outstanding, then the Company shall:

within ten (10) days of the receipt thereof, give written notice of such request
to all Holders;

as soon as practicable, and in any event within 90 days of the receipt of such
request, file a registration statement under the Securities Act covering all
Registrable Securities which the Holders request to be registered, subject to
the limitations of subsection 2.1(b), within twenty (20) days of the mailing of
such notice by the Company in accordance with Section 3.5; and

use its best efforts to cause such registration statement to be declared
effective by the SEC as soon as practicable but in no event later than 120 days
after such request.

If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to subsection 2.1(a) and the
Company shall include such information in the written notice referred to in
subsection 2.1(a).  The underwriter will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders.  In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 2.3(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.  Notwithstanding any other provision of this
Section 2.1, if the underwriter advises the Initiating Holders in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders of Registrable Securities,
including the Initiating Holders, in proportion (as nearly as practicable) to
the number of Registrable Securities of the Company owned by each Holder;
provided, however, that the number of shares of Registrable Securities held by
the Holders to be included in such underwriting shall not be reduced unless all
other securities are first entirely excluded from the underwriting.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares.

The Company shall not be obligated to effect, or to take any action to effect,
any registration pursuant to this Section 2.1:

In any particular jurisdiction in which the Company would be required to execute
a general consent to service of process in effecting such registration, unless
the Company is already subject to service in such jurisdiction and except as may
be required under the Securities Act;

After the Company has effected two registrations pursuant to this Section 2.1
and such registrations have been declared or ordered effective; or





3







--------------------------------------------------------------------------------







If the Initiating Holders propose to dispose of shares of Registrable Securities
that may be immediately registered on Form S-3 pursuant to a request made
pursuant to Section 2.11 below.

Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 2.1 a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be materially
detrimental to the Company and its stockholders for such registration statement
to become effective or to remain effective as long as such registration
statement would otherwise be required to remain effective because such action
(x) would materially interfere with a significant acquisition, corporate
reorganization or other similar transaction involving the Company, (y) would
require premature disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential or (z) would render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, the Company shall have the right to defer taking action with respect to
such filing for a period of not more than ninety (90) days after receipt of the
request of the Initiating Holders; provided, however, that the Company may not
utilize this right more than once in any twelve-month period and provided
further that the Company shall not register any securities for the account of
itself or any other stockholder during such one hundred twenty (120) day period
other than a registration statement relating either to the sale of securities to
employees of the Company pursuant to a stock option, stock purchase or similar
plan or an SEC Rule 145 transaction, a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities, or
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered).

A registration statement shall not be counted until such time as such
registration statement has been declared effective by the SEC (unless the
Initiating Holders withdraw their request for such registration (other than as a
result of information concerning the business or financial condition of the
Company which is made known to the Holders after the date on which such
registration was requested) and elect not to pay the registration expenses
therefor pursuant to Section 2.5).  A registration statement shall not be
counted if, as a result of an exercise of the underwriter's cut-back provisions,
fewer than 50% of the total number of Registrable Securities that Holders have
requested to be included in such registration statement are actually included.




Company Registration.

If the Company proposes to register (including for this purpose a registration
effected by the Company for stockholders other than the Holders) any of its
stock or other securities under the Securities Act in connection with the public
offering of such securities solely for cash (other than a registration statement
relating either to the sale of securities to employees of the Company pursuant
to a stock option, stock purchase or similar plan or an SEC Rule 145
transaction, a registration on any form which does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Registrable Securities or a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities which are also being registered), the Company shall, at such
time, promptly give each Holder written notice of such registration.  Upon the
written request of each Holder given within twenty (20) days after mailing of
such notice by the Company in accordance with Section 3.5, the Company shall,
subject to the provisions of Section 2.7, cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 prior





4







--------------------------------------------------------------------------------







to the effectiveness of such registration whether or not any Holder has elected
to include securities in such registration.  The expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 2.6
hereof.

Obligations of the Company.

  Whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible,

prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the Registration
Statement has been completed; provided, however, that (i) such 120-day period
shall be extended for a period of time equal to the period the Holder refrains
from selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company; and (ii) in
the case of any registration of Registrable Securities on Form S-3 which are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable SEC rules, such 120-day period shall be extended for up to 30
days, if necessary, to keep the registration statement effective until all such
Registrable Securities are sold;

prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

use its reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.  Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

cause all such Registrable Securities registered pursuant to this Agreement
hereunder to be listed on a national securities exchange or trading system and
each securities exchange and trading system on which similar securities issued
by the Company are then listed;

provide a transfer agent and registrar for all Registrable Securities registered
pursuant hereunder and a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration;





5







--------------------------------------------------------------------------------







(i)

use its reasonable best efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Section 2, on
the date on which such Registrable Securities are sold to the underwriter, (i)
an opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a “comfort” letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any.

Furnish Information.  

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 2 with respect to the Registrable Securities of
any selling Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of such Holder’s Registrable Securities.

Expenses of Demand Registration.

All expenses other than underwriting discounts and commissions incurred in
connection with registrations, filings or qualifications pursuant to Section
2.1, including (without limitation) all registration, filing and qualification
fees, printers’ and accounting fees, fees and disbursements of counsel for the
Company and the reasonable fees and disbursements, not to exceed $15,000, of one
counsel for the selling Holders shall be borne by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered (in which case all participating
Holders shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be included in the withdrawn registration), unless the
Holders of a majority of the Registrable Securities agree to forfeit their right
to one demand registration pursuant to Section 2.1; provided further, however,
that if at the time of such withdrawal, the Holders have learned of a material
adverse change in the condition, business, or prospects of the Company that was
not known to the Holders at the time of their request and have withdrawn the
request with reasonable promptness after learning of such information, then the
Holders shall not be required to pay any of such expenses and shall retain their
rights pursuant to Section 2.1.

Expenses of Company Registration.

The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities with respect to
the registrations pursuant to Section 2.2 hereof for each Holder (which right
may be assigned as provided in Section 2.12 hereof), including (without
limitation) all registration, filing, and qualification fees, printers and
accounting fees relating or apportionable thereto and the fees and
disbursements, not to exceed $15,000, of one counsel for the selling Holders
selected by them, but excluding underwriting discounts and commissions relating
to Registrable Securities.

Underwriting Requirements.

In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ securities in such underwriting unless
they accept the terms of the underwriting as agreed upon between the Company and
its underwriters, and then only in such quantity as the underwriters determine
in their sole discretion will not jeopardize the success of the offering by the
Company.  If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering





6







--------------------------------------------------------------------------------







exceeds the amount of securities to be sold other than by the Company that the
underwriters determine in their reasonable discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters and the Company determine in their sole discretion will
not jeopardize the success of the offering.  In no event shall any Registrable
Securities be excluded from such offering unless all other stockholders’
securities have been first excluded.  In the event that the underwriters
determine that less than all of the Registrable Securities requested to be
registered can be included in such offering, then the Registrable Securities
that are included in such offering shall be apportioned pro rata among the
selling Holders based on the number of Registrable Securities held by all
selling Holders or in such other proportions as shall mutually be agreed to by
all such selling Holders.  Notwithstanding the foregoing, in no event shall
notwithstanding (i) above, any Registrable Securities described in Section
1.11(i) be excluded from such underwriting unless all Registrable Securities
described in Section 1.11(ii) are first excluded from such offering.  For
purposes of the preceding parenthetical concerning apportionment, for any
selling stockholder which is a Holder of Registrable Securities and which is an
investment fund, partnership, limited liability company or corporation, the
partners, members, retired partners, retired members, stockholders and
Affiliates of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “selling
Holder”, and any pro-rata reduction with respect to such “selling Holder” shall
be based upon the aggregate amount of shares carrying registration rights owned
by all entities and individuals included in such “selling Holder,” as defined in
this sentence.

Delay of Registration.

No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any registration pursuant to this Agreement as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.

Indemnification.

In the event any Registrable Securities are included in a registration statement
under this Section 2:

To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, officers, directors and stockholders of each
Holder, legal counsel and accountants for each Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any Violation and the Company will pay to each such
Holder, underwriter, controlling person or other aforementioned person, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection 2.9(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, controlling person or
other aforementioned person.

To the extent permitted by law, each selling Holder will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, legal counsel and
accountants for the Company, any underwriter, any other Holder





7







--------------------------------------------------------------------------------







selling securities in such registration statement and any controlling person of
any such underwriter or other Holder, against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, any
legal or other expenses reasonably incurred by any person intended to be
indemnified pursuant to this subsection 2.9(b), in connection with investigating
or defending any such loss, claim, damage, liability, or action; provided,
however, that the indemnity agreement contained in this subsection 2.9(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this subsection 2.9(b) exceed the
net proceeds from the offering received by such Holder, except in the case of
fraud or willful misconduct by such Holder.

Promptly after receipt by an indemnified party under this Section 2.9 of notice
of the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.9, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any Holder exercising rights
under this Agreement, or any controlling person of any such Holder, makes a
claim for indemnification pursuant to this Section 2.9 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 2.9 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section 2.9, then, and in each
such case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of the indemnified party on the
other in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided however, that, in any such case,
(I) no such Holder will be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement, and (II) no person or
entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation; provided





8







--------------------------------------------------------------------------------







further, that in no event shall a Holder’s liability pursuant to this Section
2.9(d), when combined with the amounts paid or payable by such holder pursuant
to Section 2.9(b), exceed the proceeds from the offering (net of any
underwriting discounts or commissions) received by such Holder, except in the
case of willful fraud by such Holder.

Unless otherwise superceded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.9 shall survive the completion of any offering
of Registrable Securities in a registration statement under this Section 2, and
otherwise and shall survive the termination of this Agreement.

Reports Under Exchange Act.

With a view to making available to the Holders the benefits of Sec Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company agrees to:

make and keep public information available, as those terms are understood and
defined in SEC Rule 144, at all times after the effective date of the first
registration statement filed by the Company for the offering of its securities
to the general public so long as the Company is subject to the periodic
reporting requirements under Sections 13 or 15(d) of the Exchange Act;

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and

furnish to any Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) a written statement by the Company that it has
complied with the reporting requirements of SEC Rule 144, the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Holder of any rule or regulation of the
SEC which permits the selling of any such securities without registration or
pursuant to such form.

Form S-3 Registration.

In case the Company shall receive from Holders of at least 51% of all
Registrable Securities then outstanding a written request or requests that the
Company effect a registration on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:

promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

as soon as practicable, effect such registration and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within 15 days after receipt
of such written notice from the Company; provided, however, that the Company
shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this Section 2.11: (1) if Form S-3 is not then available
for such offering by the Holders; (2) if the Holders, together with the holders
of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities





9







--------------------------------------------------------------------------------







and such other securities (if any) at an aggregate price to the public (net of
any underwriters’ discounts or commissions) of less than $3million; (3) if the
Company shall furnish to the Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be materially detrimental to the Company and its
stockholders for such Form S-3 Registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than 365 days after receipt of
the request of the Holder or Holders under this Section 2.11; provided, however,
that the Company shall not utilize this right more than once in any twelve month
period and provided further that the Company shall not register any securities
for the account of itself or any other stockholder during such 365 day period
(other than a registration relating solely to the sale of securities of
participants in a Company stock plan, a registration relating to a corporate
reorganization or transaction under Rule 145 of the Securities Act, a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities, or a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities that are also being registered); (4) if the Company has, within
the twelve (12) month period preceding the date of such request, already
effected one registration on Form S-3 for the Holders pursuant to this Section
2.11; or (5) in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance; or (6)
during the period ending one hundred eighty (180) days after the effective date
of a registration statement subject to Section 2.2 hereof.

Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Holders.  All expenses incurred in connection with a registration requested
pursuant to Section 2.11, including (without limitation) all registration,
filing, qualification, printer’s and accounting fees and the reasonable fees and
disbursements of counsel for the selling Holder or Holders, not to exceed
$15,000, and counsel for the Company, but excluding any underwriters’ discounts
or commissions associated with Registrable Securities, shall be borne by the
Company.  Registrations effected pursuant to this Section 2.11 shall not be
counted as demands for registration or registrations effected pursuant to
Sections 2.1.  

If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as part of their request made pursuant to this Section 2.11 and the
Company shall include such information in the written notice referred to in
Section 2.11(a).  The provisions of Section 2.1(b) shall be applicable to such
request (with the substitution of Section 2.11 for references to Section 2.1).

Assignment of Registration Rights.

  The rights to cause the Company to register Registrable Securities pursuant to
this Section 2 may be assigned (but only with all related obligations) by a
Holder to a transferee or assignee of such securities that (i) is a subsidiary,
Affiliate, parent, partner, member, limited partner, retired partner, retired
member or stockholder of a Holder, or (ii) is a Holder’s family member or trust
for the benefit of an individual Holder, provided: (a) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned; (b) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement, including without limitation the provisions of
Section 2.14 below; and (c) such assignment shall be effective only if
immediately following such transfer the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act.  For the
purposes of determining the number of shares of Registrable Securities held by a
transferee or





10







--------------------------------------------------------------------------------







assignee, the holdings of transferee or assignee (i) that is a subsidiary,
parent, partner, limited partner, retired partner, member, retired member or
stockholder of a Holder; (ii) that is an Affiliate of the Holder, which means
with respect to a limited liability company or a limited liability partnership,
a fund or entity managed by the same manager or managing member or general
partner or management company or by an entity controlling, controlled by, or
under common control with such manager or managing member or general partner or
management company, (iii) who is a Holder’s Immediate Family Member, or (iv)
that is a trust for the benefit of an individual Holder or such Holder’s
Immediate Family Member, shall be aggregated together and with those of the
assigning Holder; provided that all assignees and transferees who would not
qualify individually for assignment of registration rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices or
taking any action under this Section 2.

Limitations on Subsequent Registration Rights.

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the Registrable Securities
then outstanding, enter into any agreement with any holder or prospective holder
of any securities of the Company which would allow such holder or prospective
holder (a) to include such securities in any registration unless under the terms
of such agreement, such holder or prospective holder may include such securities
in any such registration only to the extent that the inclusion of such
securities will not reduce the amount of the Registrable Securities of the
Holders that are included or (b) to demand registration of any securities held
by such holder or prospective holder.




Termination of Registration Rights.

No Holder shall be entitled to exercise any right provided for in this Section 2
after two (2) years following the consummation of the Effective Date.




MISCELLANEOUS.  

Transfers, Successors and Assigns.

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

Governing Law.

This Agreement shall be governed by and construed in accordance with the General
Corporation Law of the State of Delaware as to matters within the scope thereof,
and as to all other matters shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to its
principles of conflicts of laws.

Counterparts.

  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement may also be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

Titles and Subtitles.

  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.





11







--------------------------------------------------------------------------------







Notices.

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given:  (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective parties at their address as set
forth on the signature page or Schedule A hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 3.5.  

3.6

Costs of Enforcement.  If any Party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing Party shall
pay all costs and expenses incurred by the prevailing Party, including, without
limitation, all reasonable attorneys’ fees.

3.7

Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of a majority of the Registrable Securities then outstanding.
 Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Registrable Securities then outstanding, each
future holder of all such Registrable Securities, and the Company.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereunder may not be waived with respect to any
Holder without the written consent of such Holder, unless such amendment,
termination or waiver applies to all Holders in the same fashion.  The Company
shall give prompt written notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination or waiver.  Any amendment, termination or waiver effected
in accordance with this Section 3.7 shall be binding on all parties hereto, even
if they do not execute such consent.  No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.]

3.8

Severability.

  The invalidity of unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.

3.9

Aggregation of Stock.

  All shares of Registrable Securities held or acquired by Affiliates shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

3.10

Entire Agreement.

This Agreement (including the Exhibits hereto, if any) constitutes the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.  

3.11

Transfers of Rights.  Each Holder hereto hereby agrees that it will not, and
may, not assign any of its rights and obligations hereunder, unless such rights
and obligations are





12







--------------------------------------------------------------------------------







assigned by such Holder to (a) any person or entity to which Registrable
Securities are transferred by such Holder, or (b) to any Affiliate of such
Holder, and, in each case, such transferee shall be deemed an "Holder" for
purposes of this Agreement; provided that such assignment of rights shall be
contingent upon the transferee providing a written instrument to the Company
notifying the Company of such transfer and assignment and agreeing in writing to
be bound by the terms of this Agreement.

3.12

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

[Remainder of Page Intentionally Left Blank]





13







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ANGSTROM TECHNOLOGIES CORP.

 

 

 

 

 

 

By:




Name:




Title

Title:




Address:




 




 

 

 

 

 

INVESTOR:







 

 

 

 

 

 

By:




Name:




Title

Title:




Address:







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








14







--------------------------------------------------------------------------------










SCHEDULE A

Holders




[Stockholder Name

Address

Fax Number]




[Stockholder Name

Address

Fax Number]




[Stockholder Name

Address

Fax Number]




[Stockholder Name

Address

Fax Number]

# 8180493


